Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stacie Sundquist on 11/1/2021.

The application has been amended as follows: 
Claim 18 (Currently Amended) The method of claim 16 wherein the linear movement and the angular movement are detected based on a change in capacitance at one or more of the first set of capacitive lines and the second set of capacitive lines.

Reasons for Allowance
Claims 1-6, 8-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See previous nonfinal office action (9/1/2021) p. 6 for reasons for allowance of independent claims 1 and 9.
independent claim 16 when taken as a whole, comprising, in addition to the other recited claim elements, determining a distance between a user and a surgical robot component using a proximity sensor comprising a first set of capacitive lines and a second set of capacitive lines coupled to the surgical robot component; causing the surgical robot component to move linearly in a direction parallel to an x-axis, a z-axis, or a y-axis or angularly in a rotational movement about the x- axis, the z-axis or the y-axis based on the comparing so that the determined distance is equal to the predetermined target distance prior to the user contacting the surgical robot component.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792